                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                           SOUTHESASTERN DIVISION

RONALD LAMONT SUTTON,                     )
                                          )
           Plaintiff,                     )
                                          )
      v.                                  )         Case No. 1:18 CV 63 CDP
                                          )
PAM BUCHANAN, et al.,                     )
                                          )
           Defendants.                    )

                          MEMORANDUM AND ORDER

       Plaintiff Ronald Lamont Sutton has recently filed several motions in this

case. Upon review of Sutton’s arguments, the status of the proceedings, and all of

the parties’ filings,

       IT IS HEREBY ORDERED that plaintiff’s Motion to Compel Camera

Footage [53] is denied without prejudice for the reasons stated in my January 4,

2019, order.

       IT IS FURTHER ORDERED that plaintiff’s Motion for Appointment of

Counsel [54] is denied without prejudice for the reasons stated in my January 7,

2019, order.

       IT IS FURTHER ORDERED that plaintiff’s Motion for Default Judgment

[57] is denied.
      IT IS FURTHER ORDERED that plaintiff’s Motion for Extension of

Time to File Disclosures [56] is granted.




                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 5th day of February, 2019.




                                         -2-
